J. S71009/14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                          Appellant        :
                                           :
                    v.                     :           No. 605 MDA 2014
                                           :
ZACHERY TAYLOR BINKLEY                     :


                 Appeal from the Order Entered March 11, 2014,
              in the Court of Common Pleas of Cumberland County
                Criminal Division at No. CP-21-CR-0002184-2013


BEFORE: FORD ELLIOTT, P.J.E., PANELLA AND FITZGERALD,* JJ.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:              FILED JANUARY 27, 2015

     The Commonwealth appeals from the March 11, 2014 order, granting

the motion to suppress filed by Zachery Taylor Binkley. We affirm.1

     Appellee was arrested pursuant to a warrant that was later determined

to be inactive.   He filed a motion to suppress, which was initially denied.

Thereafter,    appellee   filed   a   motion   for   reconsideration   relying   on

Commonwealth v. Johnson, 86 A.3d 182 (Pa. 2014), wherein the

Pennsylvania Supreme Court upheld the suppression of evidence seized

incident to an arrest based upon an invalid (expired) arrest warrant in




* Former Justice specially assigned to the Superior Court.
1
  We note preliminarily that this appeal is properly before us pursuant to
Pennsylvania Rule of Appellate Procedure 311(d).
J. S71009/14


reliance upon the Edmunds2 construction of Article 1, Section 8.             On

March 11, 2014, the court granted appellee’s motion for reconsideration,

vacated its prior order, and dismissed the charges finding Johnson

controlling. This appeal followed.

       The   Commonwealth      argues   that   Edmunds,    and   by   extension,

Johnson, were wrongly decided and suggests the “good faith” exception to

the exclusionary rule of the Fourth Amendment to the United States

Constitution should apply in Pennsylvania. See U.S. v. Leon, 468 U.S 897

(1984). However, as the Commonwealth acknowledges, as an intermediate

appellate court, we are bound to effectuate the decisional law of the

Pennsylvania Supreme Court.          See Art. 5 § 1 of the Pennsylvania

Constitution.   See generally Commonwealth v. Busch, 713 A.2d 97

(Pa.Super. 1998).        Consequently, no relief is due.     Suppression was

warranted as Edmunds and Johnson make clear that even if the officer

believed the warrant was valid upon execution, the police are not entitled to

a good faith exception. Johnson, supra at 187.

       Order affirmed.




2
    Commonwealth v. Edmunds, 586 A.2d 887 (Pa. 1991).


                                        -2-
J. S71009/14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/27/2015




                          -3-